Thomson, J. specially concurring: While I concur in the decision announced.....in the foregoing opinion, I am unable to agree with all that is stated in the opinion. In my opinion, the evidence is sufficient to support the finding to the effect that the burglary, which the trial court properly found had taken place at the plaintiff’s store, had been accomplished by “actual force and violence.” As is pointed out in the foregoing opinion, the only real proposition involved on this appeal, has to do with the question of whether the hole in the door, occasioned by the removal of the cylinder, was a “visible mark made upon the premises at the place of * * * entry by tools,” evidencing “force and violence” used in connection with accomplishing “felonious entry into the premises.” The evidence referred to is to the 'effect that the cylinder was removed (and thus the resulting hole was brought about), by means of some sort of a tool— either a wrench or a vibrating tool such as the witness described. I agree with the conclusion reached in the opinion, to the effect that the hole was a “visible mark made upon the premises at the place of * * * entry,” and that it was made by one or the other of the tools referred to, and that it was evi- deuce of force and violence used in effecting entry in thg premises. i In deciding whether the hole in the door was a “visitile mark” within the meaning of the clause of the insurance policy involved in this case, the words of that clause must not be given any forced construction. ; If possible, they should be so construed as to accom- j plish the purpose of indemnity which the parties had j in mind when the contract of insurance was entered i into, and any fair interpretation of the language used, j that will give such indemnity, must be adopted and , any ambiguity that the language may be said to in^j volve, must be construed in favor of the insurecLj Construing the clause in question in the light of those rules, and of the evidence in the record, leads to the conclusion already stated. In my opinion, all the cases relied upon by the defendant, most of which are referred to in the foregoing opinion, may clearly be distinguished from the case at bar, either in the matter of the provisions' of the policies there involved or on the facts presented in those cases. I am unable to agree with much that the court says in its opinion, in the main case relied upon by the plaintiff, National Surety Co. v. Silberberg, 176 S. W. 97, part of which is quoted in the foregoing opinion in the case at bar. In my opinion, it is not necessary to'! go as far as the court went in that case, to reach the/ conclusion announced in the decision of this case.